DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 

Response to Arguments
The arguments regarding the rejection of claims 1-11 and 19-24 have been considered. Regarding the arguments with respect to the rejection of the claims under 35 USC 101, the Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea. The Applicant claims the additional elements amount to significantly more than the exception itself. The limitations that recite parsing and identifying relevant words and concepts are related to the abstract idea of a mental process, and then displaying the determined relevant words on the report in considered as extra-solution activity. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 19-24 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-6 are related to a system (i.e., machine). Claims 7-11 are related to a method (i.e., a process), and claims 19-24 are further related to a system. Accordingly, the claims are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A medical summary interface view generation system comprising;
 	one or more hardware processors configured by machine-readable instructions to: 
obtain an electronic medical report associated with a subject,; 
parse and associate words and/or phrases used in the medical report based on medical ontology information; 
identify concepts in the medical report, the concepts associated with one or more medical conditions experienced by the subject, the concepts identified based on the parsed and associated words and/or phrases; 
facilitate entry and/or selection of identity information providing the identity of a caregiver of the subject;
facilitate entry and/or selection of a word and/or phrase of interest in the electronic medical report from the caregiver of the subject, the word and/or phrase of interest corresponding to a given one of the identified concepts, the facilitation of the entry and/or selection of the word and/or phrase including suggesting words and/or phrases for selection by the caregiver based on the identity information; 
select an interface template based on the word and/or phrase of interest and the given concept, the selected interface template comprising a tuple from the medical report relevant to the caregiver; 
determine words and/or phrases in the electronic medical report in addition to the word and/or phrase of interest that correspond to the given concept to populate the selected interface template; 
populate the selected interface template with the word and/or phrase of interest, the additional words and/or phrases that correspond to the given concept, and other words and/or phrases; and 
cause, based on the populated interface template, the word and/or phrase of interest and the additional words and/or phrases to be visually emphasized with highlighting in a view of the electronic medical report on a graphical user interface, while deemphasizing with lowlighting the other words and/or phrases in the same view of the electronic medical report on the graphical user interface.

The Examiner submits that the foregoing underlined limitations constitute a “managing human interactions” because one can parse and associate words based on medical ontology information. Additionally, a person can identify concepts in a medical record based on looking at the structure of the words. Additionally, a person can determine phrases that can relate to the medical concept after they select relevant phrases of interest. With the above underlined limitations, the parsing of words, identification of concepts, entry of selected information providing the identity of a caregiver, further entering selected words including suggesting words and then further determining words is used for the management of medical data in a medical report and is thus managing human activity.

Any limitations not identified above as part of the at least one abstract idea are deemed “additional elements” (i.e., a processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the at least one abstract idea for Claim 1 is identical as the abstract idea for Claim 7, because the only difference between Claims 1 and 7 is that Claim 1 recites a system, whereas Claim 19 recites a system. 

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract.

Claim 2 recites selecting identity information of the caregiver, thus merely further defining steps that were indicated as being part of the at least one abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A medical summary interface view generation system comprising:
one or more hardware processors configured by machine-readable instructions to (mere computer implementation as noted below, see MPEP 2106.05(f)): 
obtain an electronic medical report associated with a subject (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
parse and associate words and/or phrases used in the medical report based on medical ontology information; 
identify concepts in the medical report, the concepts associated with one or more medical conditions experienced by the subject, the concepts identified based on the parsed and associated words and/or phrases; 
facilitate entry and/or selection of identity information providing the identity of a caregiver of the subject;
facilitate entry and/or selection of a word and/or phrase of interest in the electronic medical report from the caregiver of the subject, the word and/or phrase of interest corresponding to a given one of the identified concepts, the facilitation of the entry and/or selection of the word and/or phrase including suggesting words and/or phrases for selection by the caregiver based on the identity information; 
select an interface template based on the word and/or phrase of interest and the given concept, the selected interface template comprising a tuple from the medical report relevant to the caregiver (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
determine words and/or phrases in the electronic medical report in addition to the word and/or phrase of interest that correspond to the given concept to populate the selected interface template; 
populate the selected interface template with the word and/or phrase of interest, the additional words and/or phrases that correspond to the given concept, and other words and/or phrases (merely data-gathering steps as noted below, see MPEP 2106.05(g)); and 
cause, based on the populated interface template, the word and/or phrase of interest and the additional words and/or phrases to be visually emphasized with highlighting in a view of the electronic medical report on a graphical user interface, while deemphasizing with lowlighting the other words and/or phrases in the same view of the electronic medical report on the graphical user interface (merely post-solution activity as noted below, see MPEP 2106.05(g)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of a user interface, processors and machine-readable instructions, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of obtain an electronic medical report associated with a subject, this is merely pre-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).   

Regarding the additional limitation of selecting an interface template, this is merely pre-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).   

Regarding the additional limitation of populating and gathering the words of interest into the interface template, this is merely pre-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).   

Regarding the additional limitation of editing the interface to highlight/lowlight relevant/non-relevant words and phrases that have been previously identified as being relevant or non-relevant, this is merely post-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to provide a medical summary interface, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 7 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 2 and 8, 21: These claims specify specific types of data to be gathered (further describing information that selects the interface template) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claims 3 and 9, 22: These claims specify specific types of data to be gathered (further describing information that is included in the tuple) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claims 4, 10, 23: These claims specify storing the report to be accessed by a computer, thus merely using computer and computer components (see MPEP 2106.05(f)).

Claims 5 and 24: These claims specify specific post-solution activity (further describing the outputted interfaces as having different views) and therefore merely represent insignificant extra solution activity (see MPEP 2106.05(g)).

Claims 6 and 12: These claims specify using the interface and a computer device, thus merely using computer and computer components (see MPEP 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of a user interface, processors and machine-readable instructions, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(d)(II)).

Regarding the additional limitations of obtain an electronic medical report associated with a subject;, this is merely pre-solution activity. Examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and 2106.05(g)).      

Regarding the additional limitation of selecting an interface template, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and 2106.05(g)).      

Regarding the additional limitation of populating and gathering the words of interest into the interface template, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and 2106.05(g)).      


Regarding the additional limitation of editing the interface to highlight/lowlight words and phrases that have been previously identified as being relevant or non-relevant, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(d)(II) and 2106.05(g)). See additional reference to US 2015/0286486 A1 to Smith III et al. at paragraph [0056]. The addition of highlighting/lowlighting elements on a user interface can be considered as well-understood, routine, and conventional activity in the art of user interfaces.  

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-11 and 19-24 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
The following previously cited references do not teach the claimed invention separately nor in combination:
US 2013/0159019 A1 to Reicher et al. teaches of an interface system to generate a template for a medical report where a template is selected automatically based on information from a PACS imaging system, however does not teach of using sensors to gather vital signs and parsing words and phrases of a medical report to populate the interface with highlighting and lowlighting emphasis.
US 2015/0025329 A1 to Amarasingham et al. teaches of a surveillance system for monitoring patient biometrics to be automatically sent to a medical record, however does not teach of parsing words and phrases of a medical report to populate the interface with highlighting and lowlighting emphasis for medical data summaries.
US 2015/0100572 A1 to Kalafut et al. teaches of using natural language processing on a medical record to parse words that can identify concepts to generate a procedure report, however does not teach of using biometric data from sensors to update medical records and does not further teach selecting of templates for medical data summaries.
US 2015/0286486 A1 to Smith III et al. teaches of using an interface to highlight data for a user to see, however does not teach of parsing medical concepts and selecting templates for medical data summaries.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2008/028029 A2 to Gilbert et al. teaches of automatic transcription that can be used for medical records
NPL “From medical image to automatic medical report generation” to Kisilev et al. teaches of correlation models to automatically analyze medical data and create correlations to be used as inputs for a medical record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/6/22